Citation Nr: 1202257	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with mechanical low back pain before March 30, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to December 1959. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by which the RO, in pertinent part, granted service connection for degenerative disc disease of the lumbar spine with mechanical low back pain to which it assigned a 20 percent disability rating.  The Veteran contested the initial disability rating assigned. 

In July 2009, the Veteran testified at a hearing before the undersigned, which was held at the RO.  A transcript of the hearing is of record.  Pursuant to the hearing, the Board remanded the case in October 2009 for further development of the evidence.  After accomplishing the requested development, the RO assigned an increased rating of 40 percent effective March 30, 2010.  Because each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available, benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continued before the Board.  The Board addressed the matter of entitlement to an evaluation in excess of 40 percent for the Veteran's service-connected low back disability effective March 30, 2010 in a December 2010 decision, and this issue is not before the Board.

In its December 2010 decision, the Board also denied entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with mechanical low back pain before March 30, 2010.  The Veteran appealed the Board's determination to the Court.  In a September 2011 Order, the Court granted a Joint Motion for Remand (JMR) filed by the Veteran and VA's General Counsel in September 2011.

In December 2010, the Board remanded to the RO the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability for adjudication as part of the increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

When addressing an increased rating claim, the Board determines whether to refer the matter to the Undersecretary for Benefits or to the Director, Compensation and Pension Service for a determination of whether an extraschedular evaluation is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In the JMR cited above, the parties argued that the matter of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) was intertwined with the issue of entitlement to TDIU, which the Board remanded to the RO in its December 2010 decision.  The parties argued that it was premature for the Board to conclude that an extraschedular rating need not be considered, because it remanded the intertwined issue of entitlement to TDIU for further development.  As such, the RO must adjudicate the issue of entitlement to TDIU due to service-connected disability before addressing the issue of entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with mechanical low back pain before March 30, 2010 along with the matter of referral for an extraschedular evaluation.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Adjudicate the issue of entitlement to TDIU based on service-connected disability.

2.  Thereafter, readjudicate the issue of entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with mechanical low back pain before March 30, 2010, including a discussion regarding whether referral for an extraschedular evaluation is warranted.  If the benefits sought on appeal are denied, the Veteran and his representative should be furnished a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

	(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


